DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figure 4 does not have labeled x and y-axes, meaning that there is no description on the Figure 4 as to what parameters are being plotted for the x and y-axes.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 3, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Dijksterhuis (USPA 2012/0093978) in view of Stieger (USPA 2011/0045157), both previously made of record.
Regarding amended Claims 1, 3, 5, Dijksterhuis teaches a beverage comprising a first and second homogenous portion, where the second homogenous portion is visually the same as the first portion, wherein a tastant is present in both portions but is present in different concentrations in the two portions, as Dijksterhuis teaches that concentrations of “unhealthy” ingredients in foods can be reduced while the consumer does not perceive the decrease by distributing a tastant across at least two different section in different concentrations wherein the at least two sections have the same visual appearance such that the food product is homogenous and appear to have the same composition, and also teaches that the food product can be a beverage such as a soup, where the tastant comprises sodium chloride or sucrose, and where the volume of the second section or portion is equal to the first section, and also where the two sections can be arranged in a linear arrangement, therefore next to each other or can have a layered structure (Paragraphs 14, 15, 27, 34, 35, 37, 38, 44, 50, 54), therefore rendering obvious the limitation of wherein the 1st and 2nd portions are layers and where the second portion is the top layer. In addition, the above teachings of Dijksterhuis read on the claimed limitation of the volume of the second portion is 50% of the total volume st portion would also be 50% of the total volume of the beverage. While Dijksterhuis teaches the first section is consumed first, followed by the second section, since the beverage is packaged in different compartments, one of ordinary skill in the art would have reasonably expected that the two sections or portions of the beverage could be put into a cup and consumed together. It is also noted that Applicant’s claim language of “wherein part of the 1st and part of the 2nd portion are consumable together” is intended use and is not limiting in the claim as the two portions of the beverage taught in the art would be capable of being consumed together. Dijksterhuis therefore teaches the claimed beverage with the exception of teaching that the tastant is essentially absent from the first portion, as Dijksterhuis teaches a lower content of tastant in one of the portions, but not that the tastant is essentially absent from one of the portions.
Stieger teaches of homogeneous food products comprising tastants, where the tastants can include salt or sweet (Paragraphs 86, 87, 128), and teaches where the tastants are not homogenously distributed in the food product (Paragraphs 6 and 106), and where the food product comprises first and second portions, where the first portion comprises the tastant and the second portion optionally comprises the tastant and may not comprise the tastant (Paragraphs 64 and 83), where the first and second portions have substantially the same composition with the exception of the presence or absence of the tastant (Paragraphs 66 and 67). Stieger teaches that the overall tastant concentration may be decreased in the food product overall while maintaining the same subjective tastant perception (Paragraphs 6 and 83).

Regarding amended Claim 1 and the limitation of wherein the first and second homogenous portions are layers of the beverage, the second homogenous portion is a top layer of the beverage, the beverage is configured such that tilting a cup holding the beverage results in a quantity of the second homogenous portion entering the mouth of a subject, followed by the first homogenous portion of the beverage, and a part of the first and second homogenous portions are consumable together, Dijksterhuis does not specifically teach the latter limitations. However, the following points are noted. Firstly, with the exception of the limitations of the first and second portions being layers and where the second portion is a top layer, the balance of amended limitations is seen as intended use and is not limiting in the claim as the prior art teaches the structure of a beverage comprising two sections with differing amounts of a tastant and it is submitted that the two portions of the beverage taught in the art would be capable of being In re Zierden, 162 USPQ 102, In re Jones, 50 USPQ 48, In re Spada, 15 USPQ 2d, 1655, In re Thuau 57 USPQ 324. Also, see MPEP 2114, Part II. Secondly, Dijksterhuis teaches the following concepts relating to the claimed limitations: Dijksterhuis teaches the general art recognized concepts that reduction of both salt and sugar in food products is advantageous for health reasons (Paragraph 2) and that food products containing different sections with different concentrations of tastant are known (Paragraph 3). Dijksterhuis teaches that studies have shown that in spite of variations in food flavorful over mouthfuls, we rarely acknowledge or even perceive such variations and that a consumer experiences a contiguous food flavor despite obvious variation in sensory signals (Paragraph 3). Dijksterhuis teaches of studies showing consumers eating cookies with different sections containing different levels of sugar, when starting to eat a cookie at the half with the highest sugar concentration, followed by eating in the next bite the half with a lower sugar concentration, sweetness ratings for 0% and 33% sugar quantity differences were indistinguishable (Paragraph 3). Dijksterhuis teaches in the case of salt reduction, the first section that is taken in first when consuming the food product contains a normal amount of the tastant while the second section, which is consumed directly after finishing the first section, contains a lower concentration of the tastant (Paragraph 15). Dijksterhuis further teaches that due to the homogenous visual 
Therefore, the prior art teaches of well-known scientific and sensory concepts using both salty and sweet tastants, wherein a first portion consumed has a higher concentration of the tastant, followed by consumption of a second portion having a lower concentration or an absence of the tastant, as taught by Stieger, wherein any difference in concentration is not perceived by a consumer, and formulating a food product in such a way would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, where it is desired to formulate food products, such as beverages/soups, having two homogenous portions, where a second homogenous portion having a relatively higher concentration of a tastant is consumed first, followed by a first homogenous portion having a relatively lower concentration of the same tastant, in order to provide food products having an overall lower concentration of so-called unhealthy tastants, namely, salt and sucrose. Therefore, the cited prior art is seen to render obvious Applicant’s amended Claim 1.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dijksterhuis (USPA 2012/0093978) in view of Stieger (USPA 2011/0045157), and further in view of Kam (WebMD.com “Beware of the Salt Shockers”, 2006), all previously made of record.
Regarding amended Claim 4, Dijksterhuis in view of Stieger teach of reducing sodium content in foods but do not specifically teach the claimed sodium content of less than 140mg sodium per 100g of the total beverage.
Kam teaches of the unhealthy consequences of consuming too much sodium and teaches of the relatively high sodium contents of various foods, including soups (Pages 1-3). Kam teaches that foods having less than 140mg/serving are considered low-sodium foods (Page 2). While Kam does not specifically that the serving is 100g, one of ordinary skill would have reasonably expected that 140mg sodium/serving would result in less than 140mg per 100g of a food product or beverage as well. Therefore, since the prior art is concerned with preparing foods having reduced sodium levels for health purposes, one of ordinary skill in the art would have been motivated to prepare the beverages or sups of the prior art having an amount of sodium to meet the known low-sodium guidelines known it the art.

Claims 6, 10-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dijksterhuis (USPA 2012/0093978) in view of Stieger (USPA 2011/0045157) and Peterson (USPA 2011/0151075), all previously made of record.

providing a beverage comprising a first and second homogenous portion, where the second homogenous portion is visually the same as the first portion, wherein a tastant is present in both portions but is present in different concentrations in the two portions, as Dijksterhuis teaches that concentrations of “unhealthy” ingredients in foods can be reduced while the consumer does not perceive the decrease by distributing a tastant across at least two different section in different concentrations wherein the at least two sections have the same visual appearance such that the food product is homogenous and appear to have the same composition, and also teaches that the food product can be a beverage such as a soup, where the tastant comprises sodium chloride or sucrose (Paragraphs 14, 15, 27, 34, 35, 37, 38, 44, 50, 54). Dijksterhuis also teaches where the volume of the second section or portion is equal to the first section, and also where the two sections can be arranged in a linear arrangement, therefore next to each other or can have a layered structure (Paragraphs 14, 15, 27, 34, 35, 37, 38, 44, 50, 54), therefore rendering obvious the limitation of wherein the 1st and 2nd portions are layers and where the second portion is the top layer. In addition, the above teachings of Dijksterhuis read on the claimed limitation of the volume of the second portion is 50% of the total volume of the beverage, where the volume of the 1st portion would also be 50% of the total volume of the beverage, therefore meeting the limitation of new Claim 17. Dijksterhuis therefore teaches the claimed first and second beverage portions with the exception of teaching that the tastant is essentially absent from the first 
Stieger teaches of homogeneous food products comprising tastants, where the tastants can include salt or sweet (Paragraphs 86, 87, 128), and teaches where the tastants are not homogenously distributed in the food product (Paragraphs 6 and 106), and where the food product comprises first and second portions, where the first portion comprises the tastant and the second portion optionally comprises the tastant and may not comprise the tastant (Paragraphs 64 and 83), where the first and second portions have substantially the same composition with the exception of the presence or absence of the tastant (Paragraphs 66 and 67). Stieger teaches that the overall tastant concentration may be decreased in the food product overall while maintaining the same subjective tastant perception (Paragraphs 6 and 83).
Dijksterhuis in view of Stieger do not specifically teach where the beverage is selected from one of the claimed beverage types, such as a coffee, and also do not specifically teach delivering of first and second beverage portions into receptacles, where the second beverage portion forms a layer on top of the first beverage portion, where the process is performed by a food preparation machine. Peterson teaches cartridges to be used in a beverage machine to form any suitable beverage such as coffee, tea, liquid concentrated bouillon or soup, etc. and teaches the cartridges may take any suitable form including capsules (Paragraphs 29 and 30). Peterson teaches beverage media can be present in the first and second chamber of the food beverage machine, where the cartridge may include a beverage medium (the same or different) in both chamber or other portions of the cartridge (Paragraph 41) and teaches the 
Therefore, in light of the above teachings of the prior art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had prepared a beverage comprising delivering first and second beverage capsules with a different concentration of tastant in a first and second capsules into a beverage machine such as that taught by Peterson, and to have had either less or no tastant in the powdered beverage composition of one of the capsules, where having either a reduced level of tastant in one portion or an absence of tastant in a beverage or portion has been shown to result in an overall reduction of tastant, such as salt or sucrose or sweetener, in a food product, while maintaining the same subjective tastant perception to a consumer. In light of the above teachings of the prior art, one of ordinary skill in the art would have been motivated to follow the methodology of Dijksterhuis and Stieger for conveniently preparing beverage compositions using powdered beverage compositions in capsules in order to provide consumers with conveniently prepared soups or other beverages having a reduced “unhealthy” component such as sodium or sucrose levels, while still maintaining the same subjective tastant perception in the soup or beverage.

Regarding new Claims 16 and 18, where the first and second beverage portions have the same density and have the same content of a group consisting of fats, proteins, carbohydrates and macronutrients, Dijksterhuis in view of Steiger and Peterson are taken as cited above and teaches the two portions of a beverage are visually the same with the difference of having differing amounts of a tastant, as set forth above, and are the same with respect to color, structure, texture or any other obviously and directly perceivable property without tasting or smelling (Dijksterhuis, Paragraph 14), therefore it would appear that if the two portions are visually the same as discussed by Dijksterhuis, they would have the same density and compositional makeup aside from a differing concentration of tastant. However, Stieger is taken as cited above and also teaches that preferably for the two compositions, protein, carbohydrate and or fat is substantially the same for the two reasons and that the two compositions are substantially identical with respect to composition except for the .

Response to Arguments
The drawings are still objected to in light of the amended objection set forth above. The 112 rejections and 102 (a) (1) rejections have been withdrawn in light of Applicant’s cancellation of the claims. The 103 prior art rejection has been amendments in light of Applicant’s claim amendments. It is submitted that regarding Applicant’s arguments relating to the rejection of Claim 1, Applicant is directed to the amended rejection, but it is also important to note that Applicant’s amended limitations relate to intended use of the claimed beverage, where the limitation of wherein a portion of the first and second homogenous portion are “consumable together”, or “able to be consumed” is also intended use of the claimed beverage. Therefore, the beverage comprising two portions of Dijsterhuis would be able to be consumed together due to having the same structure/composition as the claimed beverage. Regarding the arguments relating to the rejection of Claim 10, as previously set forth, the prior art of Peterson renders obvious the preparation of composite beverages comprising two layers or compositions of a beverage. It is noted that the prior art can motivate what Applicant has done but for different reasons. It is noted that, the reason or motivation to 
 In addition, as set forth in the rejection of amended Claim 1 and the known practice of providing homogenous looking foods having two portions with the same visual appearance but a different concentration of a given tastant, it would have been obvious to one of ordinary skill in the art to have provided the two portions together in order to provide homogenous looking food products that can have an overall reduction in a so-called unhealthy tastant such as sucrose or salt. The balance of Applicant’s arguments with respect to the pending and new claims have been considered but are moot in light of the amended prior art rejection set forth. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368.  The examiner can normally be reached on Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/          Primary Examiner, Art Unit 1791                                                                                                                                                                                              	3/23/2021